Citation Nr: 0718771	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of prostate cancer. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have developed a bulbar urethral 
strictures that required the performance of a urethrotomy 
following treatment for prostate cancer; neither related 
renal or voiding dysfunction nor urinary frequency is 
clinically demonstrated.  

3.  The service-connected disability picture currently is 
shown to be manifested by obstructive voiding that more 
nearly approximates that of hesitancy, slow or weak stream 
and diminished peak flow rate.  





CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
not higher for the service-connected residuals of prostate 
cancer have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.115a, including 
Diagnostic Code 7528 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2002 letter, a May 2004 
letter, and a September 2004 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2002, May 2004, and September 2004 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the September 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in November 2004.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned however 
though this was not expressly done the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medial examinations in September 2002 and 
in January 2003.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of residuals of prostate 
cancer.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected residuals of 
prostate cancer are not properly rated since he experiences 
frequent urinary voiding with minimal amount and much 
dripping at the end of the flow.  

The veteran has been rated under Diagnostic Code 7528 which 
provides for an initial 100 percent rating for malignant 
neoplasms of the genitourinary system.  A Note to this 
provision indicates that following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter. If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2006).  

The residuals of voiding dysfunction, renal dysfunction, 
urinary frequency and obstructed voiding are rated under 38 
C.FR. § 4.115a:  

Under 38 C.FR. § 4.115a for renal dysfunction:

A noncompensable evaluation is warranted when renal 
dysfunction with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  

A 30 percent evaluation is warranted when renal dysfunction 
with albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  

A 60 percent evaluation is warranted when renal dysfunction 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  

A 80 percent evaluation is warranted when renal dysfunction 
with persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

A 100 percent evaluation is warranted when renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems.  


Under 38 C.FR. § 4.115a for voiding dysfunction: 

A 20 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials that must be 
changed less than 2 times per day.  

A 40 percent rating is warranted where the disorder requires 
the wearing of absorbent materials which must be changed 2 to 
4 times a day.  

60 percent evaluation is warranted when voiding dysfunction 
may be rated as urine leakage, frequency, or obstructed 
voiding. Where there is continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times a day.  


Under 38 C.FR. § 4.115a for urinary frequency:

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  

A 20 percent evaluation is warranted when there is a daytime 
voiding interval between one and three hours, or; awakening 
to void three to four times per night.  

A 40 percent evaluation is warranted when there is a daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night.  


Under 38 C.FR. § 4.115a for obstructed voiding:

A no percent evaluation is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  

A 10 percent evaluation is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of post void 
residuals greater than 150 cc, uroflowmetry with markedly 
diminished peak flow (less than 10 cc/sec), recurrent urinary 
tract infections secondary to obstruction, and stricture 
disease requiring periodic dilatation every two to three 
months.  

A 30 percent evaluation is assigned for urinary retention 
requiring intermittent or continuous catheterization.  

The veteran had a VA medical examination in September 2002.  
The veteran was diagnosed with an adenocarcimona of the 
prostate in August 2000 and underwent seed irradiation and 
external beam irridation that ended in June 2001.  

The VA examiner noted that, subsequent to the operation, the 
veteran's prostatic specific antigen levels had been within 
the normal range.  The only side effect of the irridation was 
erectile dysfunction, for which the veteran took Viagra, and 
incontinence was not a problem.  

In January 2003 the veteran had a VA medical examination.  
The physician noted that there was no incontinence present or 
need for absorbent materials.  

A February 2001 private treatment report noted that the 
veteran had occasional urinary frequency and at night voided 
in small amounts.  


The veteran's treatment notes in May 2001 stated that the 
veteran reported experiencing burning and frequency in 
urination.  The Board notes that neither the physician nor 
the veteran identified the frequency of urination  

The June 2001, August 2001 and September 2001 treatment notes 
showed treatment for a recurrent urethral stricture.  In 
October 2001, the veteran underwent a visual internal 
urethrotomy for a bulbar urethral stricture.  It was noted by 
way of history that, following treatment of prostate cancer, 
he had been discovered to have a urethral stricture that 
responded poorly to dilatation attempts.  

In March 2003, the treating physician noted that the veteran 
has occasional slight dysuria before starting and a peak flow 
rate of 8 cc/second.  

In March 2004, on examination, the private physician noted 
that there had been no recurrence of urethral strictures, not 
by symptoms or by objective data.  

The Board finds, after careful review of the veteran's 
private treatment and VA examination reports, that the 
evidence does not show findings of a renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells, a voiding dysfunction with the need to 
wear absorbent materials or urinary frequency with a daytime 
voiding interval between two and three hours, or; that he 
awakes void two times per night.  

However, during the course of the appeal, the veteran is 
shown to have had a bulbar urethral strictures that required 
a urethrotomy in October 2001.  The treating physician 
recently noted no recurrence of the urethral stricture, but 
the veteran has reporting having manifestation that reflect 
ongoing symptoms consistent with hesitancy and weak or 
dimished stream and laboratory evidence consistent with an 
impaired peak flow rate.  

As such, the Board finds that the service-connected 
disability picture is manifested obstructive voiding that 
more nearly approximates the criteria for the assignment of a 
10 percent rating, beginning on September 20, 2002, the 
effective date of the grant of service connection.  

Accordingly, an increased rating of 10 percent for the 
service-connected residuals of prostate cancer is for 
application in this case.  



ORDER

A increased, rating of 10 percent, but not higher for the 
service-connected residuals of prostate cancer is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


